DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figs. 1-3 recite the references characters “1” and “2” and Fig. 4 recites the reference characters “1” and “3”. 
Fig. 2 includes the reference character “θn”. While the specification does recite the angle “θ” on pg. 16, the specification does not recite “θn”. 
No description is given for these reference characters in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation wherein “an average value α of fiber orientation angles is from 0 to 40˚ in an in-plane direction of the discontinuous reinforcing fibers” and “an average value β of fiber orientation angles is from 0 to 25˚ in an out-of-plane direction of the discontinuous reinforcing fibers”.  While the specification recites the “in-plane direction” means a direction existing in a certain reference plane when the reference plane is defined and the “out-of-plane” direction is normal to the reference plane (pg. 4, lines 13-15), it is unclear what “certain reference plane” is being referred to in the claimed “in-plane direction” and the claimed “out-of-plane” direction. The reference plane could refer to the x-y plane, the x-z plane, or the y-z plane, wherein the x-axis, y-axis, and z-axis may each individually refer to the length, width, or thickness of the claimed porous composite.
Additionally, it is unclear what axis the fiber orientation angles are with respect to. For example, a fiber orientation angle of 20˚ with respect to the x-axis is not the same angle as 20˚ with respect to the y-axis. Accordingly, if an “in-plane direction” is in reference to an x-y plane, it is still unclear whether the average value α may be 0 to 40˚ with respect to the x-axis or 0 to 40˚ with respect to the y-axis. Similar arguments may be made with the average value β of the out-of-plane direction.
For purposes of examination, both the claimed “in-plane direction” and “out-of-plane direction” will be interpreted as any plane as long as the out-of-plane direction is normal to the in-plane direction. Additionally, the average value angles α and β will be interpreted with respect to any axis within their respective planes.
Claim 1 further recites “the dispersed discontinuous reinforcing fibers are bonded with a thermoplastic resin at least an intersection thereof”. The limitation is indefinite because it is unclear what “intersection” is being referred to. The “intersection” may refer to an intersection between two adjacent fibers or an intersection between a reinforcing fiber and the thermoplastic resin. 
For purposes of examination, the “intersection” will be interpreted as either an intersection between two adjacent fibers or an intersection between a reinforcing fiber and the thermoplastic resin.
Claims 2-7 are rejected for being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 2018/0222128 A1) in view of Echigo (US 5,721,031) and Takebe (US 2016/0303824 A1).
Regarding claims 1-4, Tomioka teaches a fiber-reinforced plastic including a prepreg base material in which reinforcing fibers (13) are impregnated with a matrix resin (14), as shown in FIG. 1, which shows the top view of the prepreg base material (abstract and ¶ [0159], [0213]-[0214]). The matrix resin is preferably a thermoplastic resin and the reinforcing fibers are preferably carbon fibers (¶ [0176] and [0184]). The prepreg base materials are bonded to each other (reinforcing fibers are bonded with the resin at least an intersection thereof) (¶ [0257]).

    PNG
    media_image1.png
    645
    678
    media_image1.png
    Greyscale

While Tomioka fails to specifically teach the reinforcing fibers are discontinuous, discontinuous fibers are defined by specific short lengths1. As Tomioka teaches the average fiber length of the reinforcing fibers is most preferably from 10 to 35 mm (claim 4) (¶ [0180]) and these fiber lengths fall within the range recited in the instant specification (see pg. 6, lines 25-26), the reinforcing fibers of Tomioka are discontinuous.
While the void fraction of the prepreg base is from 5% to 75% by volume (¶ [0077] and [0105]), Tomoika fails to specifically teach the voids are continuous. However, Tomoika does teach the reinforcing fibers are carbon fibers having a tensile modulus of elasticity of 350 GPa or more and the fiber-reinforced plastic may be used in a structural material (¶ [0045] and [0822]). Additionally, Tomoika teaches excellent strength is desirable (¶ [0184] and [0271]).
Echigo teaches a fiber-reinforced porous plastic tube useful for structural materials (abstract). The porous plastic tube comprises continuous pores and high modulus fibers which provide the porous plastic tube with high mechanical strength (col. 2, lines 9-14). Examples of high modulus fibers include carbon fibers (col. 3, lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide continuous voids (pores) in the prepreg base, based on the teaching of Tomoika.  The motivation for doing so would have been to provide a fiber reinforced product having high mechanical strength, as taught by Tomoika.
While Tomoika in view of Echigo fail to specifically teach the prepreg base is liquid permeable, the instant specification recites that materials having continuous openings are capable of allowing liquid permeation (pg. 1, lines 15-19). Accordingly, as the prepreg base comprises continuous voids, the prepreg base is liquid permeable.
Tomioka teaches the fiber-reinforced plastic is formed as illustrated in FIG. 3, in which the axial direction of press rolls (110) coincides with a direction X and a direction Y coincides with the fiber axis of a reinforcing fiber (¶ [0161] and [0247]). 

    PNG
    media_image2.png
    539
    739
    media_image2.png
    Greyscale


In the manufacture of the fiber-reinforced plastic, an angle φ is from -20˚ to 20˚, wherein angle φ coincides with the angle formed by the axial direction of the press roll (X) and the fiber axis direction Y of the reinforcing fiber (¶ [0235], [0237], and [0247]). That is, angle φ is from -20˚ to 20˚ with respect the X-direction as demonstrated below.

    PNG
    media_image3.png
    209
    343
    media_image3.png
    Greyscale

While Tomioka fails to specifically teach angle φ is from 0˚ to 20˚, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the fiber-reinforced plastic wherein angle φ is from 0˚ to 20˚, because it would have been choosing angles within the range taught by Tomioka, which would have been a choice from a finite number of identified, predictable solutions of an angle φ useful in the fiber-reinforced plastic of Tomioka and possessing the benefits taught by Tomioka.  One of ordinary skill in the art would have been motivated to produce additional fiber-reinforced plastic comprising angles φ within the range taught having the benefits taught by Tomioka in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the angle φ is from 0˚ to 20˚, the average value of angle φ (average value α) is within the range from 0˚ to 20˚.
While Tomioka teaches the cross-section of the prepreg base material in Fig. 7 below wherein the reinforcing fibers are present in the prepreg base material at an angle with respect to the thickness direction (¶ [0165]), Tomioka fails to specifically teach the angle at which the reinforcing fibers are dispersed with respect to the thickness direction. However, Tomioka does teach a structural material exhibiting excellent strength is desirable (¶ [0176], [0184], and [0271]).

    PNG
    media_image4.png
    353
    716
    media_image4.png
    Greyscale

Takebe teaches a mat composed of reinforcement fibers impregnated with thermoplastic resin (¶ [0006]). When the reinforcement fibers are provided at an anti-plane angle θz of 5˚ to 15˚, wherein the anti-plane angle is with respect to the thickness direction, this results in the reinforcing function being more effectively exhibited and also provides stronger bonding (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the reinforcing fibers at an angle of 5˚ to 15˚ with respect to the thickness of the prepreg base material, based on the teaching of Takebe.  The motivation for doing so would have been to provide stronger bonding and more effectively exhibit the reinforcing function of the reinforcing fibers, as taught by Takebe.
As the angle with respect to the thickness direction is from 5˚ to 15˚, the average value of the angle with respect to the thickness direction (average value β) is within the range from 5˚ to 15˚.
Per claims 2-3, Tomioka teaches the thermoplastic resin may include polycarbonate resin (glass transition temperature: 217˚C2) or polyether imide resin (glass transition temperature: 145˚C) (¶ [0185]).
Per claim 5, the volume fraction of fiber in the fiber-reinforced plastic is 5% to 70% by volume (¶ [0088]). While Tomioka fails to specifically teach the weight proportion of reinforcing fibers in the fiber-reinforced plastic, the mass fraction of reinforcing fibers is expected to overlap the claimed range given the volume fraction taught by Tomioka (see for example, Production Examples 1-2 in ¶ [0758]-[0759]).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 7, as discussed above, the thermoplastic resin may be polyether imide resin, the void fraction is from 5% to 75% by volume, the angle φ may be from 0˚ to 20˚, and the angle with respect to the thickness direction is within the range from 5˚ to 15˚. 
While Tomioka in view of Echigo and Takebe fail to teach a fiber-reinforced plastic as above comprising polyether imide resin, a particular void fraction, and particular values for each angle, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select polyether imide resin, a void fraction of 70%, an angle φ of 20˚, and an angle with respect to the thickness direction of 10˚, because it would have been choosing a particular thermoplastic resin and particular values for the void fraction and each angle within the range taught by the prior art, which would have been a choice from a finite number of identified, predictable solutions of the thermoplastic resin, the void fraction, and each angle useful in the fiber-reinforced plastic of Tomioka in view of Echigo and Takebe and possessing the benefits taught by Tomioka, Echigo, and Takebe.  One of ordinary skill in the art would have been motivated to produce additional fiber-reinforced plastic comprising alternative thermoplastic resins, void fractions, and angles within the range taught having the benefits taught by Tomioka, Echigo, and Takebe in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The resulting fiber-reinforced plastic comprises carbon fiber impregnated with polyether imide resin having a void fraction of 70%, an average value of angle φ (average value α) of 20˚, and an average value of the angle with respect to the thickness direction (average value β) of 10˚.
Tomioka in view of Echigo and Takebe teaches the claimed invention above but fails to teach the liquid-permeation anisotropic value in the in-plane direction with respect to the out-of-plane direction is from 2.0 to 12.0. It is reasonable to presume that liquid-permeation anisotropic value is inherent to Tomioka in view of Echigo and Takebe. Support for said presumption is found in the use of like materials which would result in the claimed property. For example, the instant specification recites it is important for the liquid permeability of the composite to comprise an average value α within the range of 0˚ to 40˚ and an average value β within the range of 0˚ to 25˚ (pg. 18). Additionally, the instant specification suggests that void fraction is also important to the liquid-permeation speed (pg. 32).
In Table 1 of the instant specification (see pg. 31), Examples 1-4 each comprise a composite comprising carbon fiber (CF) impregnated with polyetherimide (PEI) with void fractions of 50% or 70%. In these examples, the angle α and angle β are within the range as required in claim 1 with the condition wherein angle α is larger than angle β. These examples comprise liquid-permeation anisotropic values in the range 4.1-6. 
Thus, as the fiber-reinforced plastic of Tomioka in view of Echigo and Takebe comprise similar materials and structure to the instant examples, the liquid-permeation anisotropic value is considered to be inherent.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 2018/0222128 A1) in view of Echigo (US 5,721,031) and Takebe (US 2016/0303824 A1) as applied to claim 1 above, and further in view of Tomioka ‘642 (US 2010/0209642 A1).
Regarding claim 6, Tomioka teaches the fiber-reinforced plastic has excellent bending strength, wherein the Examples obtain bending strengths (σRT) of 322-480 MPa (¶ [0732], [0822], and Tables 1-2 on pgs. 40-41). Accordingly, a fiber-reinforced plastic of Tomioka obtains a bending strength within the claimed range.
Tomioka teaches the fiber-reinforced plastic exhibits excellent modulus of elasticity (¶ [0034]) but fails to teach the modulus of elasticity values for the fiber-reinforced plastic.
Tomioka ‘642 teaches a fiber-reinforced composite that preferably has a bending elastic modulus of 3.6 GPa or more (abstract) and ¶ [0077]). When the bending elastic modulus is below the above range, the material is inferior in plastic deformation capacity (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a fiber-reinforced plastic having a bending modulus of elasticity of 3.6 GPa or more, based on the teaching of Tomioka ‘642.  The motivation for doing so would have been to avoid providing a fiber-reinforced plastic that is inferior in plastic deformation capacity, as taught by Tomioka ‘642.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schwartz, Mel. (2016). Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Fiber Pattern. Taylor & Francis. Retrieved from
        https://app.knovel.com/hotlink/pdf/id:kt011YP0C2/encyclopedia-handbook/fiber-pattern
        2 Polyetherimide - Properties, Wikipedia, 2022.